 

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

 

 

 

 

IN THE UNITED STATES DISTRICT COURT ___ FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION APR - 8 2020
CLERK, U.S. DISTRICT COURK.
ROBERT SANCHEZ NUNEZ, By >!
Deputy
Petitioner,

Vv. 2:19-CV-52-Z

LORIE DAVIS, Director,
Texas Department of Criminal Justice,
Correctional Institutions Division,

60? (OR CO? LOR 60? 40? 60? SOD SO? 60? 60?

Respondent.

ORDER ADOPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
DISMISSING PETITION FOR A WRIT OF HABEAS CORPUS

Before the Court are the findings, conclusions and recommendation of the United States
Magistrate Judge to dismiss the Petition for a Writ of Habeas Corpus filed by petitioner in this
case. (ECF No. 14). No objections to the findings, conclusions, and recommendation have been
filed. After making an independent review of the pleadings, files, and records in this case, the
Court concludes that the findings, conclusions and recommendation of the Magistrate Judge are
correct. It is therefore ORDERED that the findings, conclusions, and recommendation of the
Magistrate Judge are ADOPTED, and the Petition for a Writ of Habeas Corpus is DISMISSED.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District Courts,
and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability because petitioner has failed

to make “a substantial showing of the denial of a constitutional right.” Slack v. McDaniel, 529 U.S.

473, 484 (2000); see also Hernandez v. Thaler, 630 F.3d 420, 424 (Sth Cir. 2011). The Court
 

ADOPTS and incorporates by reference the Magistrate Judge’s findings, conclusions, and
recommendation filed in this case in support of its finding that petitioner has failed to show (1)
that reasonable jurists would find this Court’s “assessment of the constitutional claims debatable
or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states a valid
claim of the denial of a constitutional right” and “debatable whether [this Court] was correct in its
procedural ruling.” Slack, 529 U.S. at 484.

If petitioner or any party representing petitioner files a notice of appeal, he or she may
proceed in forma pauperis on appeal. See Federal Rule of Appellate Procedure 24(a)(3).

SO ORDERED.

April_&_, 2020.

 

MATAHEW J. KACSMARYK
TED STATES DISTRICT JUDGE
